Case 3:18-cv-00406-REP Document 218 Filed 04/25/19 Page 1 of 5 PageID# 6574



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

 RENEE GALLOWAY, et al.,

                 Plaintiffs,                              Civil Action No. 3:18-cv-406 (REP)
 v.

 BIG PICTURE LOANS, LLC, et al.,

                 Defendants.

                      MEMORANDUM IN SUPPORT OF MOTION
                  FOR LEAVE TO FILE SUPPLEMENTAL AUTHORITY

        Plaintiffs, by counsel, pursuant to Local Rule 7(F)(1) respectfully request leave to file

supplemental authority related to their (1) Defendant Matt Martorello’s Motion to Dismiss the

First Amended Complaint Pursuant to Fed. R. Civ. P. 12 (Dkt. 45); (2) Defendant Big Picture

Loan’s Motion to Dismiss for Failure to Exhaust Tribal Remedies and Under the Doctrine of

Forum Non Conveniens (Dkt. 43); and (3) Defendants Ascension Technologies and Big Picture

Loans’ Motion to Dismiss based on subject matter jurisdiction (Dkt. Nos. 39, 41). In support

thereof, Plaintiffs state as follows:

        On April 24, 2019, the United States Court of Appeals for the Second Circuit issued its

opinion in Gingras v. Think Finance, No. 16-2019. In its decision, the Second Circuit noted that

although tribal immunity “is a shield,” it is “not a sword.” No. 16-2019, slip op. at 28. The Second

Circuit concluded that “[t]ribes and their officers are not free to operate outside of Indian lands

without conforming their conduct in these areas to federal and state law.” Id. The Court observed

that without the application of the doctrine of Ex Parte Young to tribal officials, “the state and its

citizens would seemingly be without recourse” and “[t]ribes and their officials would be free, in

conducting affairs outside of reserved lands, to violate state laws with impunity.” Id. at 18. The




                                                  1
Case 3:18-cv-00406-REP Document 218 Filed 04/25/19 Page 2 of 5 PageID# 6575



Court also stated that “[a]n Ex parte Young-type suit protects a state’s important interest in

enforcing its own laws and the federal government’s strong interest in providing a neutral forum

for the peaceful resolution of disputes between domestic sovereigns, and it fairly holds Indian

tribes acting off-reservation to their obligation to comply with generally applicable state law.” Id.

at 19.

         The Court also concluded that “[a]ttempts to disclaim application of federal and state law

in an arbitral forum subject to exclusive tribal court review fare no better.” Id. at 28. The Second

Circuit observed that arbitration agreements that disclaim the application of state and federal laws

are part of “transparent attempts to deploy tribal sovereignty to skirt state and federal consumer

protection laws.” Id. at 24. Relying in part on the Fourth Circuit’s decision in Hayes v. Delbert

Servs. Corp., 811 F.3d 666 (4th Cir. 2016), the Court in Gingras concluded that the arbitration

agreements were unenforceable because they “are designed to avoid federal and state consumer

protection laws.” Id.

         The Second Circuit also ruled that the arbitration agreements substantively unconscionable

under Vermont law because the arbitral forum for which they provide is illusory.” Id. at 26. The

Court reasoned, “Ultimately, the tribal court is directed to interpret its own law—alleged to be

completely one-sided in favor of the tribe—which effectively insulates the tribe from any adverse

award and leaves prospective litigants without a fair chance of prevailing in arbitration.” Id. The

Court further noted that “allegations of a corruption in tribal government” further “add[ed] to the

unconscionability of arbitrating under” the terms provided. Id.

         Plaintiffs seek leave to file the supplemental authority in order to provide the Court with

the Gingras decision, which is relevant to (1) Defendant Matt Martorello’s Motion to Dismiss the

First Amended Complaint Pursuant to Fed. R. Civ. P. 12 (Dkt. 45); Defendant Big Picture Loan’s




                                                  2
Case 3:18-cv-00406-REP Document 218 Filed 04/25/19 Page 3 of 5 PageID# 6576



Motion to Dismiss for Failure to Exhaust Tribal Remedies and Under the Doctrine of Forum Non

Conveniens (Dkt. 43); and (3) Defendants Ascension Technologies and Big Picture Loans’ Motion

to Dismiss based on subject matter jurisdiction (Dkt. Nos. 37, 39). More specifically, the Gingras

decision is relevant to Martorello’s argument that tribal law—not state law—applies to the loan

agreements and requires dismissal of the case. See Martorello’s Mem. Supp. Mot. Dismiss, Dkt.

46 at 16-21. The decision is also relevant to Big Picture’s motion to dismiss for failure to exhaust

tribal remedies, which seeks to enforce a similar dispute resolution procedure that “effectively

insulates the tribe from any adverse award and leaves prospective litigants without a fair chance

of prevailing in arbitration.” Gingras, No. 16-2019, slip op. at 26. And finally, it is relevant to the

motion to dismiss based on sovereign immunity, including the Second Circuit’s observation that

tribal immunity “is a shield,” it is “not a sword,” and that “[t]ribes and their officers are not free to

operate outside of Indian lands without conforming their conduct in these areas to federal and state

law.” Id. at 28.

        Because Gingras was unavailable at the time Plaintiffs submitted their briefing on these

motions, good cause exists for leave to file this motion. See Dennis v. Wells Fargo Bank, N.A.,

Case No. 2:11-cv-401 (MSD) (E.D. Va. Oct. 24, 2011) (Dkt. No. 29 (granting leave to file

supplemental authority in the form of a court’s hearing transcript that was not available at the time

plaintiff’s response was due); Tucker v. U.S. Bank, N.A., Case No. 4:12-cv-69 (AWA) (E.D. Va.

Nov. 28, 2012) (Dkt. No. 22) (granting leave to file supplemental authority by the author of treatise

relied on by the defendant); Green v. Prudential Life Ins. Co., Case No. 3:12-cv-882 (JAG) (E.D.

Va. Mar. 11, 2013) (Dkt. No. 35); Clark v. Trans Union, Case No. 3:15-cv-00391 (MHL) (E.D.

Va.) (Dkt. 64).




                                                   3
Case 3:18-cv-00406-REP Document 218 Filed 04/25/19 Page 4 of 5 PageID# 6577



       Accordingly, Plaintiffs respectfully move the Court for leave to file the attached

supplemental authority.

                                         Respectfully submitted,
                                         PLAINTIFFS

                                         By:      /s/ Kristi C. Kelly
                                         Kristi C. Kelly, Esq., VSB #72791
                                         Andrew J. Guzzo, Esq., VSB #82170
                                         Casey S. Nash, VSB #84261
                                         KELLY GUZZO, PLC
                                         3925 Chain Bridge Road, Suite 202
                                         Fairfax, VA 22030
                                         (703) 424-7572
                                         (703) 591-0167 Facsimile
                                         Email: kkelly@kellyguzzo.com
                                         Email: aguzzo@kellyguzzo.com
                                         Email: casey@kellyguzzo.com
                                         Counsel for Plaintiffs




                                            4
Case 3:18-cv-00406-REP Document 218 Filed 04/25/19 Page 5 of 5 PageID# 6578



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 25th day of April 2019, I will electronically file the foregoing
with the Clerk of Court using the CM/ECF system which will send a notification of such filing
(NEF) to all counsel of record.




                                              ______________/s/__________________
                                              Kristi Cahoon Kelly (VSB# 72791)
                                              KELLY GUZZO, PLC
                                              3925 Chain Bridge Rd, Suite 202
                                              Fairfax, VA 22030
                                              (703) 424-7572 – Telephone
                                              (703) 591-0167 – Facsimile
                                              Email: kkelly@kellyguzzo.com
                                              Counsel for Plaintiffs




                                                 5
